Case: 15-40426      Document: 00513270031         Page: 1    Date Filed: 11/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40426
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUDITH LEE WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:13-CR-63


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Judith Lee Williams appeals her guilty plea conviction for conspiracy to
produce child pornography and production of child pornography. Williams
argues that her guilty plea and the waiver of her appellate rights were not
knowing and voluntary. The Government moves to summarily dismiss the
appeal as barred by the appeal waiver or, in the alternative, moves for an
extension of time to file a brief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40426    Document: 00513270031     Page: 2   Date Filed: 11/13/2015


                                 No. 15-40426

      We reject the Government’s request for summary dismissal because the
issue requires individualized consideration of the facts of Williams’s case.
United States v. Holy Land Found. for Relief & Dev., 445 F.3d 771, 781 (5th
Cir. 2006); see also United States v. Taylor, 631 F.2d 419, 420 n.1 (5th Cir.
1980). Williams’s claim survives the waiver because this court will not enforce
an appeal waiver unless the guilty plea was informed and voluntary. See
United States v. Dees, 125 F.3d 261, 269 (5th Cir. 1997). Nevertheless, the
signed plea agreement and rearraignment transcript show that Williams freely
and knowingly pleaded guilty and waived her appellate rights. See United
States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994); United States v. Guerra, 94
F.3d 989, 995 (5th Cir. 1996). Accordingly, the judgment of the district court
is AFFIRMED. The Government’s motion for summary dismissal is DENIED.
The alternative motion for an extension of time to file a brief is DENIED as
unnecessary.




                                       2